Citation Nr: 9924866	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-22 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for peripheral 
neuropathy.

2.  Whether the claim for service connection for peripheral 
neuropathy is well grounded.

3.  Entitlement to service connection for peripheral 
neuropathy.

4.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a back 
disability.


REPRESENTATION

Appellant represented by:	Carter R. Brothers, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to February 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which determined that no new and 
material evidence had been submitted to reopen the claims for 
service connection for a back disability and peripheral 
neuropathy.  

The Board notes that in March 1994, the RO prepared a rating 
decision deferring the issue of service connection for 
peripheral neuropathy.  The following day, the RO sent a 
letter to the veteran informing him that his claim for 
service connection for peripheral neuropathy, to include on 
an Agent Orange basis, was denied.  In response to argument 
submitted by the representative in January 1995, the RO 
entered the aforementioned August 1995 rating decision, which 
the veteran has appealed.  Since no rating decision was 
entered by the RO in March 1994 and since in the Board's 
opinion, the representative adequately expressed disagreement 
with the March 1994 letter within one year thereof, the Board 
has concluded that finality does not attach to the letter of 
March 1994.

The additional issue of entitlement to a total disability 
rating based on individual unemployability has been raised, 
as indicated in the VA examination reports dated in June 1996 
and the veteran's testimony in March 1999 before the 
undersigned Board Member.  This issue as not been adjudicated 
by the RO so it is referred to the RO for the appropriate 
action.

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for back 
disability is addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1986, service 
connection was denied for peripheral neuropathy; evidence 
which is not cumulative or redundant of the evidence 
previously of record and which is so significant that it must 
be considered in order to fairly decide the merits of the 
veteran's claim has been received since the January 1986 
decision.

2.  The claim for service connection for peripheral 
neuropathy is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The claim for service connection for peripheral 
neuropathy is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran's claim for service 
connection for peripheral neuropathy in an unappealed January 
1986 rating decision on the basis that the disability was not 
incurred in or aggravated by service.  The evidence then of 
record included no medical evidence showing a diagnosis of 
peripheral neuropathy prior to 1985 when peripheral 
neuropathy with a possible connective tissue disorder was 
diagnosed.  The evidence previously of record included no 
medical opinion linking peripheral neuropathy to service.  

The evidence added to the record since the prior denial 
includes the summary of the veteran's hospitalization in a VA 
facility in July and August 1992, which shows that 
polyneuropathy of unknown etiology was diagnosed.  The 
summary also indicates that the veteran had had a diffuse and 
sporadic polyneuropathy for the last 37 years which began in 
1965 when the veteran was injured in a fall in Vietnam.  The 
neuropathy consisted of intermittent paresthesias and 
decreased sensation which occurred in different limbs at 
different times, with mild weakness.  Inconsistency between 
examinations was also noted.  This history does not appear to 
simply be information recorded by a medical examiner, 
unenhanced by any medical comment by the examiner.  Rather, 
it appears to be a medical interpretation of the veteran's 
history based upon information provided by the veteran and a 
review of at least some of the veteran's medical records.  
Therefore, it does constitute competent medical evidence of 
the onset of peripheral neuropathy in service.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  This evidence is not 
cumulative or redundant of the evidence previously of record 
and it is so significant that it must be considered in order 
to fairly consider the merits of the claim.  Therefore, it is 
new and material and the veteran's claim is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Board also concludes that since the record contains 
competent medical evidence of chronic peripheral neuropathy 
and of a nexus between service and this disability, the claim 
for service connection for peripheral neuropathy is well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  


ORDER

The Board having determined that new and material evidence 
has been received, reopening of the veteran's claim for 
service connection for peripheral neuropathy is granted.

The Board having determined that the claim for service 
connection for peripheral neuropathy is well grounded, the 
appeal is granted to this extent.


REMAND

As a result of the Board's determination that the veteran's 
claim for service connection for peripheral neuropathy is 
well grounded, VA has a duty to assist the veteran in the 
development of facts pertinent to this claim.  To date, the 
veteran has not been provided a VA examination for the 
purpose of determining if he has peripheral neuropathy which 
is etiologically related to service.  The Board further notes 
that the veteran alleges that a VA physician has stated that 
the peripheral neuropathy is due to the veteran's exposure to 
Agent Orange in service.  The Board's review of the record 
has disclosed no such medical opinion.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim for service 
connection for back disability, the Board notes that the 
veteran has not waived his right to have a written brief 
submitted at the March 1999 hearing before the undersigned 
initially considered by the RO.

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to the issues on appeal.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  The veteran should be requested 
to provide medical evidence, such as 
a physician's opinion, supporting 
his contention that his current back 
disability is etiologically related 
to service.

3.  The veteran should also be 
requested to obtain and submit a 
statement supportive of his claim 
from the physician who allegedly 
told him that his peripheral 
neuropathy is due to Agent Orange 
exposure.

4.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of any peripheral 
neuropathy present.  All indicated 
studies should be performed, and the 
claims folders must be made 
available to and reviewed by the 
physician.  With respect to any 
peripheral neuropathy found to be 
present, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that it had 
its onset in service, is 
etiologically related to service 
trauma, is etiologically related to 
service exposure to Agent Orange or 
is otherwise etiologically related 
to service.  The rationale for all 
opinions expressed should also be 
provided.

5.  Thereafter, the RO should review 
the claims folders and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen the claim for 
service connection for back 
disability.  The RO should also 
adjudicate on a de novo basis the 
claim for service connection for 
peripheral neuropathy.  

6.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, or if a timely Notice 
of Disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran and 
his representative should then be 
provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

 

